DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response to Office Action (“Response”), filed 10 May 2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections under 35 USC 103 of claims 1-26 have been withdrawn. However, Applicant's arguments filed in the Response with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive. As requested in the Response, claims 1-7, 10, 12, 19 and 20 have been amended and claims 1-26 remain pending.
Using computers to apply commonplace ideas-such as generating picking instructions (or price quotes)-is not a patentable invention, even if the computer is able to handle volumes and complexity at levels impossible for humans. See Alice, 134 S. Ct. at 2350 ("Neither stating an abstract idea while adding the words 'apply it,' nor limiting the use of an abstract idea to a particular technological environment, is enough for patent eligibility." (internal quotation marks omitted) (quoting Mayo,132 S. Ct. at 1294; Bilski, 561 U.S. at 610-611). Simply utilizing a generic wireless networked computer system to retrieve, send, or display information and to perform conventional inventory calculations faster and more efficiently is not enough to transform a patentineligible claim into a patent-eligible invention. See Bancorp Servs. LLC v. Sun Life Assurance Co. of Canada, 687 F.3d 1266, 1279 (Fed. Cir. 2012) (finding a claim not patent-eligible when “the computer simply performs more efficiently what could otherwise be 
This judicial exception is not integrated into a practical application. In particular, claim 1 only recites 4 additional elements – a warehouse, one or more processors, one or more memories and mobile devices.  The warehouse, one or more processors, one or more memories and mobile devices are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see ¶ 0104 and Figs. 5 and 6 of United States Patent Application Publication No. 2014/0040075 A1 to Perry et al.). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea other than the post solution activity of generating and assigning tasks for a worker. Therefore, the claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 recites the limitation "the order allocation optimization module" in line 1.  Claims 9 recites the limitation "the order grouping optimization module" in line 1.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-25 are directed to receiving inventory, location and open order information, applying order allocation and grouping optimization to the open orders and generating at least one task that includes picking instructions, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and similarly claims 10 and 19) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 

 A system for optimizing the picking of open orders of items located within a warehouse divided into zones, comprising: 
storing:
an active inventory file indicating the quantity of all items in the warehouse by location, and
an open order file indicating the quantity of each item required by each order in an order queue;
one or more processors in communication with the one or more memories, the one or more processors including computer-executable instructions that when executed by one or more processors cause the one or more processors to: 
perform order allocation optimization by:
retrieving item inventory, item location, and open order item information from the one or more memories,
(a) determining the quantity of order lines that are covered by each warehouse zone for each open order,
(b) determining the zone Zi that covers the most number of order lines for a given order i,
(c) attempting to allocate all of the order lines covered by zone Zi for order i from the available quantity of each relevant item in all relevant locations in zone Zi,
(d) for a given order line in order j allocating the location of the corresponding item i to be picked to the first location found in zone Zi, and
(e) removing the order line for the item j in the order i, and
repeating steps (a)-(e) for the remaining open order lines; 
perform order grouping optimization by:
(a)    determining the frequency that each location of items to be picked will need to be visited to pick all of the individual open orders,
(b)    determining the at least one location that will be the most frequently visited pick location,
(c)    after determining the most frequently visited pick location, generating a vector that calculates the additional travel distance required to visit any new pick location as a result of adding a new order to a current pick assignment,
(d)    scoring each order by evaluating the additional travel distance resulting from adding the new order to the current pick assignment,
(e)    subsequent to scoring each order, selecting the order that results in the minimum travel distance and adding it to the current pick assignment,
(f)    updating the required location visits of the pick assignment each time an order is added to the current pick assignment,
(g) each time a new order is added to the current pick assignment, updating the vector used to calculate the additional travel distance required for any new location visit resulting from adding the new order, and
repeating steps (d)-(g) until the criteria of generating one order picking task has been met; and
assign the at least one order picking task to a picker by generating a task sheet with optimized picking assignments or electronically transmitting optimized picking assignments to mobile devices used by the pickers, the task including picking instructions for the open orders to which order grouping optimization and order allocation optimization have been applied, the picking instructions identifying each of the item storage locations that must be picked in order to fulfill the open orders associated with the at least one task.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “one or more processors” “one or more memories” and “mobile devices”, nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity (Further, logic as cited in some of the dependent claims are simply “perform order allocation optimization by: retrieving item inventory, item location, and open order item information from the one or more memories,” and “assign the at least one order picking task to a picker by generating a task sheet with optimized picking assignments or electronically transmitting optimized picking assignments … the pickers, the task including picking instructions for the open orders to which order grouping optimization and order allocation optimization have been applied, the picking instructions identifying each of the item storage locations that must be picked in order to fulfill the open orders associated with the at least one task” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “storing: an active inventory file indicating the quantity of all items in the warehouse by location, and an open order file indicating the quantity of each item required by each order in an order queue; perform order allocation optimization by: (a) determining the quantity of order lines that are covered by each warehouse zone for each open order, (b) determining the zone Zi that covers the most number of order lines for a given order i, (c) attempting to allocate all of the order lines covered by zone Zi for order i from the available quantity of each relevant item in all relevant locations in zone Zi, (d) for a given order line in order j allocating the location of the corresponding item i to be picked to the first location found in zone Zi, and (e) removing the order line for the item j in the order i, and repeating steps (a)-(e) for the remaining open order lines;  perform order grouping optimization by: (a)    determining the frequency that each location of items to be picked will need to be visited to pick all of the individual open orders, (b)    determining the at least one location that will be the most frequently visited pick location, (c)    after determining the most frequently visited pick location, generating a vector that calculates the additional travel distance required to visit any new pick location as a result of adding a new order to a current pick assignment, (d)    scoring each order by evaluating the additional travel distance resulting from adding the new order to the current pick assignment, (e)    subsequent to scoring each order, selecting the order that results in the minimum travel distance and adding it to the current pick assignment, (f)    updating the required location visits of the pick assignment each time an order is added to the current pick assignment, (g) each time a new order is added to the current pick assignment, updating the vector used to calculate the additional travel distance required for any new location visit resulting from adding the new order, and repeating steps (d)-(g) until the criteria of generating one order picking task has been met;” in the context of this claim encompasses a mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two - Abstract Idea Analysis
i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer 
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
warehouse,

one or more memories,
mobile devices, and
a warehouse management system.

As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0104 and Figs. 5 and 6 of United States Patent Application Publication No. 2014/0040075 A1 to Perry et al. (“Perry”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627